Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 28, 2008 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 87 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 74 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 29, 2008 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Enhanced Equity Option Income Fund A diversified fund seeking total return Eaton Vance Risk-Managed Equity Option Income Fund A diversified fund seeking total return Prospectus Dated February 29, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 4 Fund Fees and Expenses 5 Investment Objectives & Principal Policies and Risks ^ 7 Management and Organization ^ 11 Valuing Shares ^ 12 Purchasing Shares ^ 12 Sales Charges ^ 15 Redeeming Shares ^ 17 Shareholder Account Features ^ 17 Tax Information ^ 19 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Enhanced Equity Option Income Fund. Enhanced Equity Funds investment objective is to seek total return. Under normal market conditions, the Fund will invest at least 80% of its total assets in a diversified portfolio of common stocks. The Fund will invest primarily in large capitalization stocks, emphasizing stocks on which exchange traded call options are currently available. The Fund generally intends to write (sell) covered call options on a portion of its stock holdings. The extent of option writing activity will depend upon market conditions and the ^ investment adviser s assessment of the attractiveness of writing call options on the Funds stock holdings. The Fund may also write put options on individual stocks that ^ the investment adviser believes are attractive for purchase at prices at or above the exercise price of the put options written. The Fund may, in certain circumstances, purchase put options on the S&P 500 Composite Stock Price Index® ( the S&P 500)( or another broad-based securities index deemed suitable for this purpose) and on individual stocks to protect against a loss of principal value due to stock price declines. The extent of option writing or purchasing activity will depend upon market conditions and the ^ investment adviser s assessment of the attractiveness of writing index call options, purchasing index put options and/or selling put options on individual stocks. Eaton Vance Risk-Managed Equity Option Income Fund. Risk-Managed Funds investment objective is to seek total return. In pursuing its investment objective, the Fund will evaluate returns on an after-tax basis, seeking to ^ reduce and defer shareholder taxes. Under normal market conditions, the Fund will invest at least 80% of its total assets in a diversified portfolio of common stocks. The Fund generally intends to write (sell) index calls above the current value of the index to generate premium income and to purchase index puts below the current value of the index to reduce the Funds exposure to market risk and volatility. The Fund may also write (sell) put options on individual stocks deemed attractive for purchase at prices at or above the exercise price of the put options written. Common Practices. Each Fund may invest up to 40% of its total assets in securities of foreign issuers. In addition to the Funds primary options strategies as described herein, each Fund may invest in other derivative instruments (which are instruments that derive their value from another instrument, security or index) acquired for hedging, risk management or investment purposes (to gain exposure to securities, securities markets, markets indices and/or currencies consistent with the Funds investment objective and policies), including buying or selling put and call spreads, futures contracts and options ^ thereon , and other derivatives. Principal Risk Factors The value of a Funds shares may decline. Changes in stock market values can be sudden and unpredictable. Although stock values can rebound, there is no assurance that values will return to previous levels. Because each Fund may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. There are numerous risks associated with transactions in options on securities or securities indexes. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of covered call options, a Fund forgoes, during the option's life, the opportunity to profit from increases in the market value of the underlying security or the index above the sum of the option premium received and the exercise price of the call, but has retained the risk of loss, minus the option premium received, should the price of the underlying security or index decline. As the purchaser of index put options or put options on individual stocks, a Fund will pay a premium to the seller of the option for the right to receive payments of cash to the extent that the value of the applicable index or security declines below a fixed price (the exercise price) as of a specified date in the future (the option valuation date). If the index or security price is above the exercise price of the option as of the option valuation date, the option expires worthless and the Fund will not be able to recover the option premium paid to the seller. As the seller of put options on individual stocks, a Fund will receive cash (the premiums) from option purchasers. The purchaser of a put option assumes the right to sell (put) the stock to the seller of the option at a specified price (the exercise price) on or before the expiration date of the option. If the value of the stock on the option expiration date is at or below the exercise price of the option, the Fund may be obligated 3 to purchase the stock at the exercise price. Over-the-counter (OTC) options involve risk that the issuer or counterparty will fail to perform its contractual obligations. By engaging in OTC options transactions, a Fund may take a credit risk with regard to parties with which it trades and also bears the risk of settlement default. The use of derivative transactions, may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. ^ No Fund is a complete investment program and you may lose money by investing. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Shareholders may realize substantial losses and should invest for the long term. Performance Information. As of the date of this prospectus, the Funds had not commenced operations so there is no performance information. 4 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses for Enhanced Equity Option Income Fund (expenses that are deducted from Fund assets) Class A Class C Class I Management Fees ^
